Citation Nr: 0119684	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  95-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Propriety of the reduction in the evaluation of the 
veteran's pleurisy from 10 percent to noncompensable (zero 
percent) disabling, effective December 1, 1993.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from November 1959 
through July 1970, and active air service from September 1971 
through January 1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1993 and April 1995 rating decisions by the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO) which reduced the evaluation of the veteran's 
service-connected pleuritis and found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a heart condition, respectively.  In a 
February 2001 supplemental statement of the case (SSOC), the 
RO reopened the heart condition claim, finding that new and 
material evidence had been submitted, but continued to deny 
service connection.

The issue of service connection for weakness of numbness of 
the lower extremities, claimed secondary to Agent Orange 
exposure, was certified to the Board by the RO in November 
2000.  However, in March 2001, prior to the transmittal of 
his claims file to the Board, the veteran submitted a signed 
written statement to the RO withdrawing his appeal on this 
issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204


FINDINGS OF FACT

1.  An August 1981 rating decision granted service connection 
for pleuritis, and assigned a 10 percent rating, effective 
February 1, 1981; that decision was based on pertinent 
symptoms and diagnoses detected during treatment in June and 
December 1980, while the veteran was in service, and the 
results of an April 1981 VA medical examination which 
confirmed the veteran's continuing symptomatology.

2.  A March 1992 VA medical examination noted chest pain of 
undetermined etiology which was assessed as not clearly 
pleuritic and not clearly cardiac in origin; this did not 
reflect any improvement in the veteran's underlying chest 
pain symptoms, nor was it a clear change in the diagnosis of 
his condition.

3.  By July 1993 rating decision, the RO proposed reducing 
the rating for pleuritis from 10 percent to noncompensable; 
the reduction was accomplished by rating action in September 
1993, effective November 1, 1993; the effective date was 
later modified to December 1, 1993, based on clear and 
unmistakable error in the RO's application of VA regulations 
for establishing effective dates for rating reductions.

4.  The September 1993 rating decision, all subsequent rating 
decisions, the statement of the case (SOC) and all SSOCs 
failed to properly analyze the veteran's appeal using VA 
regulations applicable to rating reductions and failed to 
inform him of the existence or applicability of these 
regulations; these failures substantially prejudiced the 
pursuit of his appeal.

5.  The competent medical evidence of record indicates that 
it is at least as likely as not that the veteran's heart 
condition, diagnosed as coronary artery disease (CAD), is a 
chronic condition which was first present during his active 
service.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation of the veteran's pleurisy 
from 10 percent to noncompensable is void ab initio, and a 
restoration of the prior rating is appropriate.  38 U.S.C.A. 
§§ 501, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.344, 
4.1, 4.2, 4.13, 20.201, 20.300 (2000).

2.  The veteran's heart condition, characterized as CAD, was 
incurred during veteran's active military service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that the evaluation of his service-
connected pleurisy was improperly reduced from 10 percent to 
noncompensable (zero percent) disabling as of November 1, 
1993.  Pleurisy is "inflammation of the pleura [the serous 
membrane investing the lungs and lining the thoracic cavity], 
with exudation into its cavity and upon its surface. . . .  
The symptoms are a stitch in the side, a chill, followed by 
fever and a dry cough.  As effusion occurs there is an onset 
of dyspnea [difficult or labored breathing] and a diminution 
of pain."  Dorland's Illustrated Medical Dictionary 1309 
(27th ed. 1988). 

The veteran's service medical records show that he was seen 
on several occasions in May, June and December of 1980 with 
complaints of chest wall pain.  This was diagnosed as 
pleuritis in June 1980, and apparently resolved at that time.  
The pain recurred in December 1980 and was again diagnosed as 
pleuritis.  His pre-retirement physical examination in 
September 1980 noted recurrent symptoms of pain and pressure 
in the chest, with exertional dyspnea, but did not include a 
diagnosis of pleuritis.

In connection with his initial claim for benefits, the 
veteran underwent a medical examination at the Seattle VA 
Medical Center (VAMC) in April 1981.  At that time, the 
veteran reported continued chest pain, shortness of breath 
and pressure in the chest.  X-ray studies of the chest 
revealed a curvilinear density overlying the left inferior 
hilar region, assessed as scarring or sub-segmental 
atelectasis (incomplete expansion of a lobe of the lung, 
Dorland's Illustrated Medical Dictionary 161 (27th ed. 
1988)), with no other abnormalities.  No clear diagnosis of 
the veteran's chest pain and dyspnea was offered, although it 
was noted at that time that "[t]hese do not appear to have a 
cardiogenic basis."

In August 1981, the RO granted service connection for 
pleuritis, and assigned a 10 percent evaluation, effective 
February 1, 1981.  This rating appears to have been based on 
the veteran's in-service treatment for pleuritis, noted 
above, his reports and the examiner's assessment of continued 
chest pain and dyspnea at the time of his VA examination, and 
the VA examiner's assessment that these symptoms were not of 
cardiogenic origin.  The veteran has continued to report 
similar symptoms from the time of his April 1981 VA 
examination to the present.

In March 1992, the veteran was examined at the Portland VAMC.  
The report of examination includes a review of the service 
medical records and the veteran's then-current complaints of 
frequent, random chest pain, unassociated with deep breathing 
or exertion.  The examiner noted that this seemed similar to 
"the chest pain he described more than 10 years ago, 
[diagnosed as pleurisy or pleuritis]."  Objectively, the 
lungs appeared totally clear with good air movement at the 
time of examination.  Pulmonary function tests were 
essentially normal.  The examiner's diagnosis was history of 
"pleuritic type chest pain greater than 10 years ago," 
which he assessed as "not clearly pleuritic and . . . not 
clearly cardiac in origin."  A cardiovascular examination 
noted the history of CAD treated by bypass grafting in 1985.  
The examiner also reviewed electrocardiograms (EKGs) and 
angiography reports contained in the claims file.  His 
impression was of moderate CAD not caused by pleuritic 
inflammation.  He indicated that cardiac testing in 1980 
(during the veteran's active duty) did not show evidence of 
CAD at that time.

In July 1993, the RO proposed reducing the veteran's rating 
for pleuritis from 10 to zero percent.  He was informed of 
this proposal by August 1993 letter.  Later that month, he 
disagreed with the proposed reduction, submitting additional 
private medical evidence including a record of 
hospitalization for edema and dyspnea in July 1992 and 
follow-on outpatient treatment.  Significant findings and 
diagnoses related to these records included repeated 
diagnoses of CAD, together with assessments that his chest 
pain did not appear to be directly related to any 
cardiovascular condition, but was possibly musculoskeletal in 
origin or related to his "somewhat confusing history of 
'chronic pleurisy,'" although the contribution of that 
condition to his current pain pattern was unclear.  Obesity 
was described as a significant contributing factor to the 
multiple problems diagnosed.  These records were reviewed by 
the RO, which implemented the proposed reduction in the 
evaluation of pleurisy in a September 1993 rating action, 
effective November 1, 1993.  This rating action noted that 
the medical evidence showed no apparent residual decrease in 
respiratory function, but did not assess whether there had 
been any improvement in the chest pain and dyspnea which 
formed the basis for the August 1981 rating action.  The 
veteran was informed of the impending reduction by letter 
from the RO dated September 22, 1993.  

On September 27, 1993, the RO received a statement from the 
veteran referring to his "dispute with the reduction in my 
S[ervice]/C[onnected] pleurasy (sic)," and requesting that 
records of recent treatment from the Portland VAMC be 
obtained.  Although this statement was signed by the veteran 
prior to the date of the rating decision, it was received 
afterwards, and expresses clear disagreement ("dispute") 
with the rating reduction.  Thus, it constitutes a notice of 
disagreement (NOD) with that determination.  See 38 U.S.C.A. 
§ 7105(a)-(b); 38 C.F.R. §§ 20.201, 20.300.

The VA treatment records obtained by the RO indicate that the 
veteran was seen with repeated complaints of chest pain, 
chronic cough, dyspnea and dizziness.  The examiner noted 
some expiratory wheezing in the chest, although X-ray studies 
were clear, and reported the heartbeat as regular in rate and 
rhythm.  His diagnoses included CAD and a "history of 
chronic pleurisy/sleep apnea" with some wheezes but no 
current reactive component.  The examiner did not provide a 
definite diagnosis for the veteran's chronic cough, but 
speculated on the possibility that it could be tuberculosis 
(in view of a positive PPD conversion), despite the absence 
of blood in sputum or any evidence of tuberculosis in the 
chest X-rays.

After reviewing the September 1993 treatment records, the RO 
scheduled another medical examination for the veteran, which 
was conducted at the Portland VAMC in November 1993.  The 
examiner reviewed the veteran's history of having been 
diagnosed with pleurisy in service, but noted that he did not 
have access to the service medical records.  He also reviewed 
the history of CAD, chest pain and shortness of breath.  On 
examination, the veteran's lungs were noted to be clear, 
except for end-expiratory wheezes, and his cardiac 
examination was normal.  His left chest was reportedly tender 
to palpation.  The examiner characterized the overall history 
as confusing, but stated that the current symptoms of pain 
with deep breathing and cough, relieved by heat, was 
consistent with a diagnosis of pleurisy.

Based on this information, the RO issued a rating decision in 
February 1994 which confirmed the September 1993 reduction, 
and the letter informing the veteran advised him that there 
was "no change in our previous determination" as to the 
evaluation of his pleuritis.  Reductions in the rating of a 
service-connected disability are generally governed by 
38 C.F.R. § 3.344.  However, this decision incorrectly 
analyzed the prior rating decision by using the criteria for 
increased rating, rather than reviewing its propriety as a 
rating reduction, as did the SOC issued in April 1995.  A 
rating decision and SSOC issued in February 1997 likewise 
incorrectly analyzed the issue under appeal as the evaluation 
of the veteran's pleuritis, rather than the propriety of the 
rating reduction.  The most recent SSOC, in February 2001, 
stated the issue correctly, but continued to evaluate the 
appeal as if it were a claim for increased rating.  Under 
these circumstances, the September 1993 decision reducing the 
rating for pleuritis must be considered void ab initio unless 
the veteran was not prejudiced by RO error.  See Brown v. 
Brown, 5 Vet. App. 413, 416-422 (1993); Kitchens v. Brown, 7 
Vet. App. 320 (1995).

Reductions in the rating of a service-connected disability 
are generally governed by 38 C.F.R. § 3.344.  Paragraph (c) 
of that regulation limits application of the provisions of 
paragraphs (a) and (b) apply to "ratings which have 
continued for long periods at the same level (5 years or 
more)."  Here, the veteran's 10 percent evaluation for 
pleuritis was in effect from February 1981 to December 1993, 
a period of more than 12 years, and the provisions of 
38 C.F.R. § 3.344(a) and (b)) do apply.  Paragraph (a) 
requires, in pertinent part, that the examination upon which 
any reduction is based must be "full and complete, including 
all special examinations indicated," and prohibits 
reductions based on examinations "less full and complete 
than those on which payments were authorized or continued."  
Even where material improvement in a condition is 
demonstrated, it must be "reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life," and rating boards encountering a change in 
diagnosis of symptoms (as here) must "exercise caution in 
the determination as to whether [it] represents no more than 
a progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability."  Id.  No such analysis has 
been conducted in this case.  Paragraph (b) provides that if 
any doubt remains after due consideration of all relevant 
evidence, developed as required under paragraph (a), the 
rating previously in effect must be continued, "citing the 
former diagnosis with the new diagnosis in parentheses," 
pending reexamination.

The Board must focus on evidence available to the RO at the 
time the reduction was effectuated, and post-reduction 
medical evidence may only be considered in the context of 
evaluating whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).  Care must be taken to ensure that a change 
in an examiner's evaluation reflects an actual change of the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991); Brown, 5 Vet. App. at 420-22 (1993).

Irrespective of the results of the March 1992 examination, 
the Board concludes that the veteran was prejudiced by the 
September 1993 RO rating decision reducing the rating for 
pleuritis from 10 percent to noncompensable without 
consideration of 38 C.F.R. § 3.344.  As the veteran has never 
been fully apprised of the regulatory standards for a 
reduction in his rating, he has had no opportunity to show 
that any examination on which the reduction was based was 
less full and complete than prior examinations; or to argue 
that, despite the objective results of a given day's 
examination, there was no material improvement in his 
underlying condition.

Moreover, in reviewing the March 1992 examination and other 
evidence considered by the RO in proposing and implementing 
the reduction, the Board finds no clear evidence of any 
material improvement in the veteran's condition subsequent to 
the grant of service connection and assignment of a 10 
percent rating by VA in August 1981.  As noted above, a VA 
examiner reported in November 1993 that the veteran's 
symptoms were consistent with a diagnosis of pleurisy, and 
those symptoms have remained essentially identical since his 
separation from service, i.e., intermittent non-cardiogenic 
chest pain, accompanied by dyspnea and frequent coughing.  
Even assuming the initial diagnosis of pleuritis was 
questionable, the RO has made no effort to reconcile the 
veteran's continuous symptomatology during and after service 
with any other diagnosis, as required by 38 C.F.R. 
§ 3.344(a).

In view of the prejudice to the veteran imposed by the RO's 
failure to consider 38 C.F.R. § 3.344 in its September 1993 
rating decision and advise the veteran of its provisions, and 
the absence of clear evidence to support a finding that a 
material improvement in the veteran's chest symptoms 
(assessed as pleuritis) had occurred, reduction of the rating 
for pleuritis from 10 percent to noncompensable was improper 
and void ab initio.  Id.; Brown, 5 Vet. App. at 416-422.  
Thus, restoration of the 10 percent rating previously 
assigned for pleuritis is required, effective December 1, 
1993.

Service Connection for a Heart Condition, Characterized as 
CAD

The veteran has claimed entitlement to service connection for 
a heart condition, generally characterized as CAD.  His 
current claim was filed in March 1994 and initially denied in 
April 1995 on the basis that new and material evidence had 
not been submitted to reopen the claim for service connection 
previously denied in August 1981.  However, in a February 
1991 SSOC, the RO found that new and material evidence had 
been submitted and reopened the veteran's claim, permitting a 
review of the issue of service connection on the basis of all 
of the evidence of record.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

Before addressing the veteran's claim on its merits, the 
Board notes that VCAA became law in November 2000, 
substantially modifying the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).

The VCAA requires VA to provide a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim.  See VCAA, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(d)).  This duty was satisfied by VA opinion (a 
"chart review") performed in November 2000, described 
below. The VCAA also establishes very specific requirements 
for giving notice to claimants of required information and 
evidence (to be codified at 38 U.S.C. § 5103-5103A)).  These 
requirements were not met, inter alia, because there was no 
attempt to obtain contemporaneous private medical evidence 
related to a hospitalization for coronary artery bypass graft 
(CABG) surgery in October 1986.  However, since a factual 
record adequate to support a grant of service connection has 
been made, the veteran will not be prejudiced by the Board's 
proceeding to a decision on the basis of the evidence now of 
record, and a remand would be useless here.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994) (remands which only result in 
unnecessary additional burdens on VA without benefit to the 
veteran are to be avoided).

The competent evidence relevant to the veteran's claim 
includes his service medical records which, as noted above, 
showed complaints of chest pain and pressure and exertional 
dyspnea, but no active cardiovascular condition.  In March 
1983, slightly more than two years after his release from 
service, the veteran was hospitalized for chest pain which 
was diagnosed as CAD.  The condition was characterized as 
non-obstructive at that point, although 50- to 70-percent 
stenoses were measured by coronary angiography and left 
ventriculography.  While no specific etiology for the CAD was 
suggested, the hospital discharge summary specifically noted 
his history of hospital admission at Fairchild Air Force Base 
during service for dizziness, lightheadedness, syncope and 
throbbing deep chest pain.  Notwithstanding the absence of 
any associated medical records, his history of CABG surgery 
in October 1986 secondary to a diagnosis of CAD is also well 
documented and has been objectively confirmed by medical 
examination and studies.  

In 1990, the veteran again began to experience chest pain, 
together with tightness, dyspnea, and sweating, which he 
reported to his health maintenance organization, Kaiser-
Permanente.  In October 1991 he was admitted to Salem 
Hospital after experiencing chest pain and tightness and 
dyspnea.  Discharge diagnoses included congestive heart 
failure (CHF) and CAD.  Angiography conducted by Kaiser in 
November 1991 revealed moderate stenosis in multiple coronary 
arteries.  In January 1992, the veteran saw a cardiovascular 
specialist who reviewed his history and diagnostic test 
results, and conducted his own objective examination.  In a 
letter to Kaiser, the specialist's impressions included 
possible coronary ischemia and pulmonary congestion.  The 
veteran was treated by another private physician in July and 
August 1992 after experiencing edema, dyspnea and chest pain, 
and was diagnosed as suffering from CAD, as well as chest 
pain of non-anginal origin.

In October 1993, he was hospitalized at the Portland VAMC 
after experiencing "two weeks of congestive heart failure 
and angina," and having been admitted to a private hospital.  
Discharge diagnoses included CAD, unstable angina and CHF.  
VA physician's notes prior to a November 1996 pulmonary 
function test (PFT) noted the presence of CAD, as do multiple 
other clinical notes in the claims file.

In July 2000, the RO received a letter from the veteran's 
treating physician, who indicated that he had treated the 
veteran since 1992.  That physician noted the history of CAD, 
and reported that he had reviewed medical records "going as 
far back as 1978," when the veteran was in service.  On the 
basis of his review and his knowledge of the veteran's 
history, the physician indicated that "I would consider it a 
virtual medical certainty that this patient was developing 
coronary artery disease by or before 1981."  This would have 
been during a period when the veteran was on active duty or 
within a year following his release from service.  In 
response to a request by the RO, the physician later 
submitted records pertaining to the veteran's treatment and 
hospitalizations from February through June 2000, including a 
diagnosis of high grade heart disease involving stenosis of 
the bypass grafts.

In September 2000, the veteran was admitted to the Portland 
VAMC for treatment of chest pain, which was followed by 
nausea, vomiting, right lower quadrant pain and acute renal 
failure, reportedly likely secondary to a non-Q-wave 
myocardial infarction.  The discharge diagnoses included CAD.

Finally, in November 2000, the RO requested that a board-
certified cardiologist at the Portland VAMC review all the 
medical records in the claims file and offer an opinion as to 
whether the veteran had heart disease while in service or 
which became symptomatic prior to one year following his 
release from active duty.  In response, the VA reviewer 
indicated that it would be "highly unlikely that the 
patient's disease did not start prior to '1981,'" and that 
it was "highly likely that it was present but silent" prior 
to the veteran's release from active duty.

The law governing service connection provides that VA may pay 
compensation for disability resulting from personal injury or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 1991).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In addition, service connection for a condition may be 
granted under 38 C.F.R. § 3.303(b) where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period, and that 
the condition still exists.  The evidence must be from a 
medical professional unless it relates to a condition which, 
under the Court's prior holdings, lay observation is 
competent to establish the existence of the disorder.  If a 
condition is deemed not to have been chronic, service 
connection may still be granted if the disorder is noted 
during service or a presumptive period, continuity of 
symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to 
those symptoms.  Id.; Savage v. Gober, 10 Vet. App. 488 
(1997).

Based on the competent medical evidence of record, the Board 
finds that the veteran's CAD was first manifested during his 
active duty, even though not contemporaneously diagnosed as 
such.  As indicated above, he need not present medical 
evidence of a diagnosis of the chronic condition during 
service or within any applicable presumptive period to 
establish service connection for a chronic condition.  
"[T]here need only be symptomatology which, in retrospect, 
may be identified as manifestations of the chronic condition. 
. . ."  Cook v. Brown, 4 Vet. App. 231, 237 (1993).  Both 
the veteran's physician and a VA cardiologist have expressed 
the opinion that CAD was present during this period, even 
though "not likely [detectable] by routine clinical means."  
There is no contrary medical evidence, and, in reaching 
medical conclusions, VA rating boards are limited to 
consideration of the competent medical evidence or opinions 
of record and may not rely on their own unsubstantiated 
medical judgment.  See Allday v. Brown, 7 Vet. App. 517, 527 
(1995).  Accordingly, the veteran's claim of service 
connection for CAD must be granted.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.


ORDER

A 10 percent rating for pleuritis is restored, effective as 
of December 1, 1993.

Service connection for a heart condition, characterized as 
CAD, is granted.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

 

